DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1, 10-15, 17 and 19 are currently pending.  In response to the Office Action mailed 1/21/2022 applicant amended claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10-15, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1. Claim 1 recites “only at least one filter unit.”  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “at least”, and the claim also recites “only” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For Examination purposes, the claim will be interpreted as “at least one filter unit”
Claims 10-15, 17 and 19 are similarly rejected due to dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, 12, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160320646 A1 to Lee et al.
Regarding Claim 1.  Lee discloses a color filter substrate, comprising a display area (Fig. 2 display area DA) and a frame area surrounding the display area (See Fig. 2 sealant 310), wherein the color filter substrate further comprises: a substrate (Fig. 8 substrate 110);  a sealant layer disposed in the frame area and having a shape of arc in a corner region (Fig. 8 sealant 310); a plurality of pixels arranged in array (Fig. 1 pixel px), each of the plurality of pixels comprising a plurality of sub-pixels (See at least Fig. 2); and a color filter layer disposed on the substrate (Fig. 8 layer 230) and in the display area, wherein the color filter layer corresponding to one of the plurality of pixels has a non-right-angled shape at a corner region of the display area (As shown in Fig. 5) and comprising filter units of different colors corresponding to each of the plurality of sub-pixels (See para 18 “a plurality of color filters formed under the normal pixel electrode” and para 79 “primary colors may include three primary colors, such as red, green, and blue, or yellow, cyan, and magenta”), only at least one filter unit corresponding to one of the plurality of pixels at a corner region of the display area has a non-right-angled shape (para 18 “A plurality of color filters formed under the normal pixel electrode and the corner pixel electrode may be further included”), and a distance between the at least one filter unit and the sealant layer is greater than or equal to a distance between filter units other than the at least one filter unit and the sealant layer (As shown in Fig. 4 and Fig. 5).
Regarding Claim 10.  Lee further discloses the at least one filter unit has a shape of arc at the corner region of the display area (See at least Fig. 5). 
Regarding Claim 12.  Lee further discloses the at least one filter unit has a chamfer at the corner region of the display area (See Fig. 5). 
Regarding Claim 15.  Lee further discloses 15. A display panel comprising the color filter substrate according to claim 1 (See at least Fig. 1). 
Regarding Claim 17.  Lee further discloses 17. A display device comprising the display panel according to claim 15 (See at least Fig. 1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 10 in view of US 20020196393 A1 to Tashiro et al.
Regarding Claim 11.  As stated above Lee discloses all the limitations of base claim 10.
Lee does not specifically disclose that an arc radius of the at least one filter unit at the corner region of the display area ranges from 0.5 mm to 5 mm.
However, Tashiro discloses that a rounding radius of the a seal at the corner region of the display area ranges from 0.5 mm to 5 mm (See Fig. 6 and para 195) to reduce display irregularities.
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that an arc radius of the at least one filter unit at the corner region of the display area ranges from 0.5 mm to 5 mm.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 12 in view of US 20100315734 A1 to Wu.
Regarding Claim 13.  As stated above Lee discloses all the limitations of base claim 12.
Lee does not specifically disclose that a chamfered angle of the chamfer is 45° and a length of the chamfer ranges from 0.5 mm to 8 mm.
However, Wu discloses that a chamfered angle of the display area the chamfer is 45° and a length of the chamfer ranges from 0.5 mm to 8 mm (see Fig. 1, para 7 “both sides of the die corner have included angles of 45 degrees” and “the distance between the metal line 20 and the corner apex 16a is about 340 micrometer” resulting in a chamfer length of .68 mm).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  (See MPEP 2144.05).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that a chamfered angle of the chamfer is 45° and a length of the chamfer ranges from 0.5 mm to 8 mm.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kwon as applied to claim 8 in view of US 20200073162 A1 to Shin et al.
Regarding Claim 14.  As stated above Lee and Kwon discloses all the limitations of base claim 8.
Lee further discloses a black matrix disposed a same side of the substrate as the color filter layer (Fig. 8).
Lee does not specifically disclose that the black matrix comprises a first black matrix structure disposed in the display area and a second black matrix structure disposed in the frame area, and the color filter layer overlaps the second black matrix structure at least partially.
However, Shin discloses that the black matrix comprises a first black matrix structure disposed in the display area (See Fig. 5 light-blocking layer 610 including a plurality of openings OP1, OP2, and OP3) and a second black matrix structure disposed in the frame area (See Fig. 5 light-blocking layer 610), and the color filter layer overlaps the second black matrix structure at least partially (See Fig. 5) for improved display qualities.
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the black matrix comprises a first black matrix structure disposed in the display area and a second black matrix structure disposed in the frame area, and the color filter layer overlaps the second black matrix structure at least partially.
 Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 17 in view of US 20170094814 A1 to Chin et al.
Regarding Claim 19.  As stated above Lee discloses all the limitations of base claim 17.
Lee does not specifically disclose a plurality of the display panels spliced with each other.
However, Chin discloses that a plurality of the display panels spliced with each other (See Fig. 4A) to provide a large-size display device for the commercial purposes.
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a plurality of the display panels spliced with each other.
Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. Applicant has amended independent claim 1 to include “only at least one filter unit.”  Applicant’s arguments and amendments do not overcome the prior art of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDMOND C LAU/Primary Examiner, Art Unit 2871